DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3. 5-7, 11-19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman et al. (US 2015/0116205) in view of Cieplinski et al. (US 2015/0067497), and further in view of Dascola et al. (US 2017/0046024).
Regarding claim 1:
Westerman discloses:
A method, comprising: 
at an electronic device with a display, a touch-sensitive surface, and one or more tactile output generators (paragraph 45): 

detecting, on the touch-sensitive surface, a user input directed to the respective user interface element, including detecting a contact at a location that corresponds to the respective user interface element and detecting a first portion of the user input followed by a second portion of the user input (paragraph 253); 
in response to detecting the user input: 
displaying a transformation of the respective user interface element, wherein a degree of the transformation is determined based on an characteristic of the user contact (paragraph 138); and 
in accordance with a determination that the first portion of the user input satisfies feed-forward criteria, wherein the feed-forward criteria include a requirement that contact remain on the touch-sensitive surface for at least a predefined amount of time in order for the feed-forward criteria to be met (although in general Westerman discusses the force of the contact, Westerman indicates it can instead be time in, e.g., paragraphs 89 or 140; where Westerman additionally discloses in, e.g., paragraph 264 the time of contact may be utilized): 
generating a first tactile output without performing the respective operation (Fig. 9: this is feedback 152 or 154); 
in accordance with a determination that the second portion of the user input satisfies activation criteria: 
generating a second tactile output (Fig. 9: feedback 156 or 158); and 
performing, at the electronic device, the respective operation associated with the respective user interface element (follows from, e.g., paragraphs 138-139, where each stage can be a type of input, and as already discussed the up threshold is the beginning of such a stage; or as per paragraph 91); and

forgoing generating the first tactile output and the second tactile output (as shown in Fig. 9 if the first intensity is not reached there is no feedback); and 
forgoing performing the respective operation associated with the respective user interface element (as just discussed). 
Westerman does not disclose:
(A) “wherein the activation criteria include a requirement that the contact be lifted off the touch-sensitive surface.”
(B) “after meeting the feed-forward criteria and before meeting activation criteria, in accordance with a determination that the user input meets cancellation criteria, wherein the cancellation criteria includes a requirement that the contact move more than a threshold distance from the user interface element;
“reversing the transformation of the respective user interface element; and
“forgoing performing the respective operation”
Regarding (A):
Westerman is very close to that. Westerman discloses (e.g., paragraph 87) that the “up-threshold may be crossed” as part of lifting the contact. This triggers a haptic effect. But Westerman never explicitly discloses that lifting is required to cross this threshold. So while in Westerman lifting the contact off the surface would trigger this second tactile output, it’s not clear whether this is a “requirement.”
Cieplinski discloses:
a threshold can be set to determine if contact has been lifted off the touch-sensitive surface (paragraph 203).

The rationale is as follows:
Westerman and Cieplinski are directed to the same field of art.
This already seems to be Westerman’s intent. Cieplinski just specifically discusses setting the threshold to guarantee lift-off. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Dascola discloses:
after meeting the feed-forward criteria and before meeting activation criteria, in accordance with a determination that the user input meets cancellation criteria, wherein the cancellation criteria includes a requirement that the contact move more than a threshold distance from the user interface element; reversing the transformation of the respective user interface element; and forgoing performing the respective operation (paragraph 495).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Westerman in view of Cieplinski the elements taught by Dascola.
The rationale is as follows:
Westerman, Ciplinski, and Dascola are directed to the same field of art.
Dascola teaches an additional user interface operation that can improve usability. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 2:
Westerman, etc., discloses a method as discussed above.

“wherein displaying the transformation of the respective user interface element includes displaying a first transformation of the respective user interface element as an intensity of the user input increases, and reversing the first transformation as the intensity of the user input decreases.”
But Dascola also teaches:
wherein displaying the transformation of the respective user interface element includes displaying a first transformation of the respective user interface element as the intensity of the user input increases, and reversing the first transformation as the intensity of the user input decreases (paragraph 533).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Westerman, etc., these additional elements taught by Dascola.
The rationale is as follows:
Westerman, Cieplinski, and Dascola are directed to the same field of art.
Dascola discloses a user interface technique that can improve understanding and functionality for the user. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 3:
Westerman, etc., discloses:
wherein the feed-forward criteria further include a requirement that the contact remain at the location that corresponds to the respective user interface element during the first portion of the input in order for the feed-forward criteria to be met (e.g., Dascola paragraph 527 – the user input must remain at the same location for some criteria). 
Regarding claim 5:
Westerman, etc., discloses:

Regarding claim 6:
Westerman, etc., discloses:
wherein the degree of the transformation of the respective user interface element increases as the intensity of the input increases and decreases as the intensity of the input decreases (e.g., Dascola paragraph 526). 
Regarding claim 7:
Westerman, etc., discloses:
wherein the first tactile output includes a sequence of tactile output components that change as an intensity of the contact increases (it might, e.g., change with each stage as per Westerman paragraphs 138-139). 
Regarding claim 11:
Westerman, etc., discloses:
wherein displaying the transformation of the respective user interface element starts when the characteristic of the contact satisfies a second threshold that is below a feed-forward threshold (the up threshold as shown in Westerman Fig. 9 and discussed earlier). 
Regarding claim 12:
Westerman, etc., discloses:
wherein the user interface that includes the respective user interface element is displayed in accordance with a determination that the device is in a locked state (e.g., Dascola paragraph 243). 
Regarding claim 13:
Westerman, etc., discloses:
wherein the user interface includes a second respective user interface element associated with a second respective operation, and the method includes: 
detecting, on the touch-sensitive surface, a second user input directed to the second respective user interface element, including detecting a second contact at a location that corresponds to the second respective user interface element and detecting a first portion of the second user input followed by a second portion of the second user input; 
in response to detecting the second user input: 
displaying a transformation of the second respective user interface element, wherein a degree of the transformation of the second respective user interface element is determined based on a characteristic of the second user contact; and 
in accordance with a determination that the first portion of the second user input satisfies the feed-forward criteria:
generating a third tactile output without performing the second respective operation; and
in accordance with a determination that the second portion of the second user input satisfies the activation criteria: 
generating a fourth tactile output; and 
performing, at the electronic device, the second respective operation associated with the second respective user interface element; and
in accordance with a determination that the characteristic of the second contact does not satisfy the feed-forward criteria during the second user input: 
forgoing generating the third tactile output and the fourth tactile output; and 
forgoing performing the second respective operation associated with the second respective user interface element.
 (All of this is just the same as already discussed with respect to claim 1 except with respect to some second user interface element. Westerman shows multiple such elements in, e.g., Fig. 23. The elements are otherwise as discussed with respect to claim 1). 
Regarding claim 14:
Westerman, etc., discloses:
wherein the user interface is a first user interface, and the method includes: detecting a second user input corresponding to a request to display a second user interface distinct from the first user interface; and in response to detecting the second user input, displaying the second user interface (Westerman paragraphs 249-252). 
Regarding claim 15:
Westerman, etc., discloses:
wherein the electronic device includes a flashlight, and the respective user interface element is a flashlight icon for controlling a state of the flashlight (Dascola paragraph 401).
Regarding claim 16:
Westerman, etc., discloses:
wherein the electronic device includes a camera, and the respective user interface element is a camera application icon for displaying a camera application user interface for the camera (Dascola paragraph 401). 
Regarding claim 17:
Westerman, etc., discloses:
in accordance with a determination that the respective operation associated with the respective user interface element includes activating a function associated with the respective user interface element, the first tactile output and/or the second tactile output are instances of a first reference tactile output; and in accordance with a determination that the respective operation includes deactivating the function associated with the respective user interface element, the first tactile output and/or the second tactile output are instances of a second reference tactile output that is distinct from the first reference tactile output (follows from, e.g., Westerman paragraph 242). 
Regarding claim 18:
Westerman, etc., discloses:
wherein the user interface includes a third respective user interface element, and the method includes: detecting a third user input directed to the third user interface element; and in response to detecting the third user input, displaying a transformation of the third respective user interface element, including increasing a size of the third respective user interface element (there can be multiple interfaces as per Westerman paragraphs 249-252; the rest is as already discussed). 
Regarding claim 19:
Westerman, etc., discloses:
wherein the user interface includes a plurality of user interface elements, other than the respective user interface element, in a scrolling list, and the method includes: detecting a fourth user input corresponding to a request to scroll the plurality of user interface elements in the scrolling list; and in response to detecting the fourth user input: scrolling the plurality of user interface elements in the scrolling list; and ceasing to display the respective user interface element associated with the respective operation (Westerman discusses scrolling in, e.g., paragraph 109: obviously the user interface element will cease to display if a window is scrolled past it; Dascola paragraph 495, etc., is also directed to scrolling). 
Regarding claims 23 and 24:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 25:
Westerman, etc., discloses:
generating the first tactile output without performing the respective operation comprises generating first feedback, including the first tactile output, without performing the respective operation (e.g., Westerman Fig. 9, feedback 152);
generating the second tactile output comprises generating second feedback, including the second tactile output (e.g., Westerman Fig. 9, feedback 156); and
the respective operation, performed in accordance with the determination that the second portion of the user input satisfies the activation criteria, which includes the requirement that the contact be lifted off the touch-sensitive surface, is distinct from generating the first feedback and generating the second feedback (whatever the operation is might be triggered by lift-off as per crossing the up threshold in the figure, where the up threshold is associated with lift-off as taught by Cieplinski, but although the feedback and the operation may happen at the same time they are distinct – the operation might be the input to an application as per paragraph 183, 186, 198, etc.)



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Cieplinski, and further in view of Dascola, and further in view of Kim et al. (US 2009/0075694).
Regarding claim 20:
Westerman, etc., discloses a method as discussed above.
Westerman, etc., does not disclose:
“wherein the user interface includes a plurality of user interface elements, other than the respective user interface element, in a scrolling list, and the method includes: detecting a fifth user input corresponding to a request to scroll the plurality of user interface elements in the scrolling list; and in response to detecting the fifth user input: scrolling the plurality of user interface elements in the scrolling list; and in accordance with a determination that the scrolling list has reached a predefined threshold position, generating a third tactile output.”
Kim discloses:
wherein the user interface includes a plurality of user interface elements, other than the respective user interface element, in a scrolling list, and the method includes: detecting a fifth user input corresponding to a request to scroll the plurality of user interface elements in the scrolling list; and in response to detecting the fifth user input: scrolling the plurality of user interface elements in the scrolling list; and in accordance with a determination that the scrolling list has reached a predefined threshold position, generating a third tactile output (paragraph 78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Westerman, etc., the elements taught by Kim.
The rationale is as follows:
Westerman, Cieplinski, Dascola, and Kim are directed to the same field of art.
This is just provided feedback at different positions in a scrolling list. Kim teaches this helps let the user sense the position (abstract). One of ordinary skill in the art could have included this with predictable results.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Cieplinski, and further in view of Dascola, and further in view of Bernstein et al. (US 2015/0062052).
Regarding claim 21:
Westerman, etc., discloses a method as discussed above.
Westerman, etc., does not disclose:
“wherein the user interface includes a background, and the method includes: detecting a sixth user input directed to the background of the user interface, including detecting a contact at a location that corresponds to the background and detecting change in intensity of the contact; and in response to detecting the sixth user input: in accordance with a determination that a characteristic intensity of the contact reached a background-animation intensity threshold, displaying an animation of the background; and in accordance with a determination that a characteristic intensity of the contact did not reach the background-animation intensity threshold, forgoing displaying the animation of the background.”
Bernstein discloses:
wherein the user interface includes a background, and the method includes: detecting a sixth user input directed to the background of the user interface, including detecting a contact at a location that corresponds to the background and detecting change in intensity of the contact; and in response to detecting the sixth user input: in accordance with a determination that a characteristic intensity of the contact reached a background-animation intensity threshold, displaying an animation of the background; and in accordance with a determination that a characteristic intensity of the contact did not reach the background-animation intensity threshold, forgoing displaying the animation of the background (Fig. 5A1-5a8; paragraph 183, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Westerman, etc., the elements taught by Bernstein.
The rationale is as follows:
This is a known way of displaying an animation that one of ordinary skill in the art could have included with predictable results.
Regarding claim 22:
Westerman, etc., discloses:
wherein displaying the animation of the background includes progressing through the animation of the background as the characteristic intensity of the contact of the sixth user input increases, and reversing the progression through the animation as the characteristic intensity of the contact of the sixth user input decreases (as shown in Bernstein Fig. 5A1-5A8). 

Response to Arguments
Applicant's arguments filed 19 November 2020 have been fully considered but they are not persuasive.
Applicant’s argument (starting on page 13) is directed to the new language of the claims. Applicant argues the prior art of record doesn’t disclose that the operation is not performed if cancellation criteria is met.
Really these new elements seems implicit – even in and of themselves obvious. If it never meets the activation criteria it’s not going to perform the operation. And in particular what applicant is claiming here is that if the user’s touch leaves the button (or whatever) that they are pressing the activation is cancelled. That’s just common sense. If you are not pressing the button any more it’s not going to activate the button.
But more than common sense, this is explicitly disclosed by Dascola. Dascola discloses that if the touch wanders off the user interface element – moving a preset distance away – the operation is cancelled and the operation element returns to its normal appearance. That is exactly what is being claimed.
Note that this is not the part of Dascola that was relied upon in the rejection before (Dascola is really, really long). But this is clearly disclosed in Dascola elsewhere and this part has now been relied upon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694